Exhibit 99.2 Financial Supplement Financial Information as of September 30, 2008 (UNAUDITED) The following supplement of information is provided to assist in your understanding of Platinum Underwriters Holdings, Ltd. This report is for informational purposes only.It should be read in conjunction with documents filed with the SEC by Platinum Underwriters Holdings, Ltd., including the Company's Annual Report on Form 10-K and Quarterly Reports on Form 10-Q. Our Investors Relations Department can be reached at (441) 298-0760. Platinum Underwriters Holdings, Ltd. Overview September 30, 2008 Address: Platinum Underwriters Holdings, Ltd. The Belvedere Building 69 Pitts Bay Road Pembroke HM 08 Bermuda Investor Information: Lily Outerbridge Vice President, Director of Investor Relations Tel:(441) 298-0760 Fax:(441) 296-0528 Email: louterbridge@platinumre.com Website: www.platinumre.com Publicly Traded Equity Securities: Common Shares (NYSE:PTP) Preferred Shares (NYSE:PTP.A) Note on Non-GAAP Financial Measures: In presenting the Company's results, management has included certain schedules containing financial measures that are not calculated under standards or rules that comprise accounting principles generally accepted in the United States (GAAP). Such measures, including segment underwriting income or loss, related underwriting ratios and fully converted book value per common share, are referred to as non-GAAP. These non-GAAP measures may be defined or calculated differently by other companies.Management believes these measures, which are used to monitor the results of operations, assist in understanding the Company.These measures should not be viewed as a substitute for those determined in accordance with GAAP.Reconciliations of such measures to the most comparable GAAP figures such as income or loss before income tax expense or benefit and total shareholders’ equity are included within this financial supplement in accordance with Regulation G. Safe Harbor Statement Regarding Forwarding-Looking Statements: Management believes certain statements in this financial supplement may constitute "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Forward-looking statements include all statements that do not relate solely to historical or current facts, and can be identified by the use of words such as "may," "should," "estimate," "expect," "anticipate," "intend," "believe," "predict," "potential," or words of similar import.Forward-looking statements are necessarily based on estimates and assumptions that are inherently subject to significant business, economic and competitive uncertainties and risks, many of which are subject to change.These uncertainties and risks include, but are not limited to, conducting operations in a competitive environment; our ability to maintain our A.M. Best Company, Inc. rating; significant weather-related or other natural or man-made disasters over which the Company has no control; the effectiveness of our loss limitation methods and pricing models; the adequacy of the Company's liability for unpaid losses and loss adjustment expenses; the availability of retrocessional reinsurance on acceptable terms; our ability to maintain our business relationships with reinsurance brokers; general political and economic conditions, including the effects of civil unrest, acts of terrorism, war or a prolonged U.S. or global economic downturn or recession; the cyclicality of the property and casualty reinsurance business; market volatility and interest rate and currency exchange rate fluctuation; tax, regulatory or legal restrictions or limitations applicable to the Company or the property and casualty reinsurance business generally; and changes in the Company's plans, strategies, objectives, expectations or intentions, which may happen at any time at the Company's discretion.As a consequence, current plans, anticipated actions and future financial condition and results may differ from those expressed in any forward-looking statements made by or on behalf of the Company.Additionally, forward-looking statements speak only as of the date they are made, and we undertake no obligationto release publicly the results of any future revisions or updates we may make to forward-looking statements to reflect new information or circumstances after the date hereof or to reflect the occurrence of future events. - 1 - Platinum Underwriters Holdings, Ltd. Table of Contents September 30, 2008 Section: Page: Balance Sheet: a. Condensed Consolidated Balance Sheets 3 Statements of Operations: a. Consolidated Statements of Operations and Comprehensive Income - Summary 4 b. Consolidated Statements of Operations and Comprehensive Income - by Quarter 5 Earnings and Book Value Per Common Share Analysis: a. Computation of Basic and Diluted Earnings (Loss) Per Common Share - Summary 6 b. Computation of Basic and Diluted Earnings (Loss) Per Common Share - by Quarter 7 c. Fully Converted Book Value Per Common Share 8 Cash Flow Statement: a. Condensed Statements of Cash Flows - Summary 9 b. Condensed Statements of Cash Flows - by Quarter 10 Segment Data: a. Segment Reporting - Three Month Summary 11 b. Segment Reporting - Nine Month Summary 12 c. Property and Marine Segment - by Quarter 13 d. Casualty Segment - by Quarter 14 e. Finite Risk Segment - by Quarter 15 Net Premiums Written Data: a. Net Premiums Written - Supplemental Information 16 b. Premiums by Line of Business - Three Month Summary 17 c. Premiums by Line of Business - Nine Month Summary 18 Other Company Data: a. Key Ratios, Share Data, Ratings 19 Investments: a. Investment Portfolio 20 b. Investment Portfolio Detail 21 c. Corporate Bonds 22 d. Net Realized Gains (Losses) on Investments 23 Loss Reserves: a. Analysis of Losses and LAE 24 b. Summary of Favorable (Unfavorable) Development of Losses and Related Premiums & Commissions 25 Exposures: a. Estimated Exposures to Peak Zone Property Catastrophe Losses 26 - 2 - Platinum Underwriters Holdings, Ltd. Condensed Consolidated Balance Sheets September 30, 2008 (amounts in thousands, except per share amounts) September 30, 2008 June 30, 2008 March 31, 2008 December 31, 2007 September 30, 2007 Assets Investments $ 3,562,033 3,425,356 3,215,266 3,371,348 $ 3,602,120 Cash, cash equivalents and short-term investments 696,660 953,059 1,169,762 1,090,155 805,132 Reinsurance premiums receivable 295,914 262,128 304,240 244,360 299,295 Accrued investment income 30,932 34,429 29,097 34,696 33,917 Reinsurance balances (prepaid and recoverable) 27,131 27,650 30,520 37,348 43,340 Deferred acquisition costs 58,731 62,237 68,084 70,508 82,602 Funds held by ceding companies 146,470 157,603 165,023 165,604 165,495 Other assets 87,502 66,342 61,664 64,731 168,279 Total assets $ 4,905,373 4,988,804 5,043,656 5,078,750 $ 5,200,180 Liabilities Unpaid losses and loss adjustment expenses $ 2,460,185 2,352,116 2,410,227 2,361,038 $ 2,363,274 Unearned premiums 261,979 263,672 293,148 298,498 358,915 Debt obligations 250,000 250,000 250,000 250,000 292,840 Commissions payable 122,699 110,346 111,908 100,204 105,725 Other liabilities 38,118 44,078 49,265 70,633 75,740 Total liabilities 3,132,981 3,020,212 3,114,548 3,080,373 3,196,494 Total shareholders' equity 1,772,392 1,968,592 1,929,108 1,998,377 2,003,686 Total liabilities and shareholders' equity $ 4,905,373 4,988,804 5,043,656 5,078,750 $ 5,200,180 Book value per common share(a) $ 33.64 36.99 36.01 34.04 $ 32.09 (a) Book value per common share is determined by dividing shareholders' equity, excluding capital attributable to preferred shares, by actual common shares outstanding including unvested restricted common shares.Unvested restricted common shares were as follows: September 30, 2008 - 276,026; June 30, 2008 -50,732; March 31, 2008 - 50,732; December 31, 2007 - 55,910; September 30, 2007 - 62,053 - 3 - Platinum Underwriters Holdings, Ltd. Consolidated Statements of Operations and Comprehensive Income - Summary (amounts in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, 2008 September 30, 2007 September 30, 2008 September 30, 2007 Revenue Net premiums earned $ 280,725 290,310 840,558 $ 871,076 Net investment income 48,043 54,283 144,037 160,666 Net realized losses on investments (18,214 ) (864 ) (18,353 ) (2,521 ) Other expense (1,686 ) (659 ) (5,892 ) (3,645 ) Total revenue 308,868 343,070 960,350 1,025,576 Expenses Net losses and LAE 270,863 163,923 524,458 510,267 Net acquisition expenses 56,320 51,445 182,999 156,392 Other underwriting expenses 16,777 20,757 49,469 56,153 Corporate expenses 4,376 7,404 18,474 21,322 Net foreign currency exchange (gains) losses 6,134 (1,429 ) 3,263 (2,887 ) Interest expense 4,752 5,457 14,253 16,368 Total expenses 359,222 247,557 792,916 757,615 Income (loss) before income tax expense (benefit) (50,354 ) 95,513 167,434 267,961 Income tax expense (benefit) (5,014 ) 4,210 5,246 13,175 Net income (loss) (45,340 ) 91,303 162,188 254,786 Preferred dividends 2,602 2,602 7,806 7,806 Net income (loss) attributable to common shareholders $ (47,942 ) 88,701 154,382 $ 246,980 Basic Weighted average common shares outstanding 48,260 58,946 49,606 59,572 Basic earnings (loss) per common share $ (0.99 ) 1.50 3.11 $ 4.15 Diluted Adjusted weighted average common shares outstanding 48,260 66,710 57,276 67,294 Diluted earnings (loss) per common share $ (0.99 ) 1.37 2.83 $ 3.79 Comprehensive income (loss) Net income (loss) $ (45,340 ) 91,303 162,188 $ 254,786 Other comprehensive income (loss), net of deferred taxes (102,921 ) 23,719 (145,918 ) 178 Comprehensive income (loss) $ (148,261 ) 115,022 16,270 $ 254,964 - 4 - Platinum Underwriters Holdings, Ltd. Consolidated Statements of Operations and Comprehensive Income - by Quarter (amounts in thousands, except per share amounts) Three Months Ended September 30, 2008 June 30, 2008 March 31, 2008 December 31, 2007 September 30, 2007 Revenue Net premiums earned $ 280,725 257,982 301,851 302,012 $ 290,310 Net investment income 48,043 46,932 49,062 53,556 54,283 Net realized gains (losses) on investments (18,214 ) (184 ) 45 (94 ) (864 ) Other income (expense) (1,686 ) (6,227 ) 2,021 (2,142 ) (659 ) Total revenue 308,868 298,503 352,979 353,332 343,070 Expenses Net losses and LAE 270,863 93,392 160,203 145,220 163,923 Net acquisition expenses 56,320 66,137 60,542 63,938 51,445 Other underwriting expenses 16,777 16,991 15,701 18,159 20,757 Corporate expenses 4,376 8,109 5,989 7,959 7,404 Net foreign currency exchange (gains) losses 6,134 1,998 (4,869 ) 112 (1,429 ) Interest expense 4,752 4,751 4,750 5,102 5,457 Total expenses 359,222 191,378 242,316 240,490 247,557 Income (loss) before income tax expense (benefit) (50,354 ) 107,125 110,663 112,842 95,513 Income tax expense (benefit) (5,014 ) 4,768 5,492 10,650 4,210 Net income (loss) (45,340 ) 102,357 105,171 102,192 91,303 Preferred dividends 2,602 2,602 2,602 2,602 2,602 Net income (loss) attributable to common shareholders $ (47,942 ) 99,755 102,569 99,590 $ 88,701 Basic Weighted average common shares outstanding 48,260 48,468 52,104 55,838 58,946 Basic earnings (loss) per common share $ (0.99 ) 2.06 1.97 1.78 $ 1.50 Diluted Adjusted weighted average common shares outstanding 48,260 56,097 59,874 63,761 66,710 Diluted earnings (loss) per common share $ (0.99 ) 1.82 1.76 1.60 $ 1.37 Comprehensive income (loss) Net income (loss) $ (45,340 ) 102,357 105,171 102,192 $ 91,303 Other comprehensive income (loss), net of deferred taxes (102,921 ) (38,876 ) (4,121 ) 19,772 23,719 Comprehensive income (loss) $ (148,261 ) 63,481 101,050 121,964 $ 115,022 - 5 - Platinum Underwriters Holdings, Ltd. Computation of Basic and Diluted Earnings (Loss) Per Common Share - Summary (amounts in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, 2008 September 30, 2007 September 30, 2008 September 30, 2007 Earnings Basic Net income (loss) attributable to common shareholders $ (47,942 ) 88,701 154,382 $ 246,980 Diluted Net income (loss) attributable to common shareholders (47,942 ) 88,701 154,382 246,980 Effect of dilutive securities: Preferred share dividends - 2,602 7,806 7,806 Adjusted net income (loss) for diluted earnings per share $ (47,942 ) 91,303 162,188 $ 254,786 Common Shares Basic Weighted average common shares outstanding 48,260 58,946 49,606 59,572 Diluted Weighted average common shares outstanding 48,260 58,946 49,606 59,572 Effect of dilutive securities: Conversion of preferred shares - 5,053 4,996 5,223 Common share options - 2,461 2,338 2,296 Restricted common shares and common share units - 250 336 203 Adjusted weighted average common shares outstanding 48,260 66,710 57,276 67,294 Earnings (Loss) Per Common Share Basic earnings (loss) per common share $ (0.99 ) 1.50 3.11 $ 4.15 Diluted earnings (loss) per common share $ (0.99 ) 1.37 2.83 $ 3.79 - 6 - Platinum Underwriters Holdings, Ltd. Computation of Basic and Diluted Earnings (Loss) Per Common Share - by Quarter (amounts in thousands, except per share amounts) Three Months Ended September 30, 2008 June 30, 2008 March 31, 2008 December 31, 2007 September 30, 2007 Earnings Basic Net income (loss) attributable to common shareholders $ (47,942 ) 99,755 102,569 99,590 $ 88,701 Diluted Net income (loss) attributable to common shareholders (47,942 ) 99,755 102,569 99,590 88,701 Effect of dilutive securities: Preferred share dividends - 2,602 2,602 2,602 2,602 Adjusted net income (loss) for diluted earnings per share $ (47,942 ) 102,357 105,171 102,192 $ 91,303 Common Shares Basic Weighted average common shares outstanding 48,260 48,468 52,104 55,838 58,946 Diluted Weighted average common shares outstanding 48,260 48,468 52,104 55,838 58,946 Effect of dilutive securities: Conversion of preferred shares - 4,953 5,108 4,825 5,053 Common share options - 2,351 2,364 2,817 2,461 Restricted common shares and common share units - 325 298 281 250 Adjusted weighted average common shares outstanding 48,260 56,097 59,874 63,761 66,710 Earnings (Loss) Per Common Share Basic earnings (loss) per common share $ (0.99 ) 2.06 1.97 1.78 $ 1.50 Diluted earnings (loss) per common share $ (0.99 ) 1.82 1.76 1.60 $ 1.37 - 7 - Platinum Underwriters Holdings, Ltd. Fully Converted Book Value Per Common Share September 30, 2008 Conversion Conversion Multiple / Amount Shares Book Value Per Strike Price ($000) (000) Common Share Total shareholders' equity as of September 30, 2008 $1,772,392 Equity from issuance of preferred shares (167,509) Book value per common share $1,604,883 47,707 (a) $33.64 Preferred shares: Conversion of preferred shares to common shares 0.8424 167,509 4,844 (b) 0.08 Common share options: The Travelers Companies, Inc. 27.00 - 1,294 (0.76) Renaissance Re Holdings, Ltd. 27.00 - 539 (0.32) Management and directors' options 29.15 (c) 60,509 2,076 (d) (0.17) Directors' and officers' restricted common share units - 739 (0.43) Fully converted book value per common share as of September 30, 2008 $1,832,901 57,199 $32.04 (a) As of September 30, 2008 there were 47,706,861 common shares issued and outstanding.Included in this number were 276,026 of restricted common shares issued but unvested. (b) On February 15, 2009, the mandatory conversion date of the preferred shares, each preferred share will automatically convert into a number of common shares based on the volume-weighted average price per common share for the 20 consecutive trading days ending on the third trading day prior to February 15, 2009.The fully converted book value above has been calculated on this basis assuming a conversion date of September 30, 2008.However, if any preferred shares are actually tendered for conversion prior to the mandatory conversion date, such shares will convert to common shares at a rate of 0.7874.If the conversion rate of 0.7874had been used above, the number of common shares issued in conversion would be (c) Weighted average strike price of options with a price below $35.48, the closing share price at September 30, 2008. (d) Excludes 500,000 options with a strike price above $35.48, and a weighted average strike price of $36.00. See Note on Non-GAAP Financial Measures on page 1. - 8 - Platinum Underwriters Holdings, Ltd. Condensed Statements of Cash Flows - Summary ($ in thousands) Three Months Ended Nine Months Ended September 30, 2008 September 30, 2007 September 30, 2008 September 30, 2007 Net cash provided by operating activities $ 51,061 130,349 260,206 $ 343,815 Net cash used in investing activities (224,035 ) (175,487 ) (481,523 ) (307,548 ) Net cash used in financing activities (51,453 ) (105,807 ) (254,281 ) (116,389 ) Net decrease in cash and cash equivalents $ (224,427 ) (150,945 ) (475,598 ) $ (80,122 ) - 9 - Platinum Underwriters Holdings, Ltd. Condensed Statements of Cash Flows - by Quarter ($ in thousands) Three Months Ended September 30, 2008 June 30, 2008 March 31, 2008 December 31, 2007 September 30, 2007 Net cash provided by operating activities $ 51,061 104,311 104,834 99,747 $ 130,349 Net cash provided by (used in) investing activities (224,035 ) (285,416 ) 27,928 377,730 (175,487 ) Net cash used in financing activities (51,453 ) (28,131 ) (174,697 ) (172,728 ) (105,807 ) Net increase (decrease) in cash and cash equivalents $ (224,427 ) (209,236 ) (41,935 ) 304,749 $ (150,945 ) - 10 - Platinum Underwriters Holdings, Ltd. Segment Reporting - Three Month Summary ($ in thousands) Three Months Ended September 30, 2008 Three Months Ended September 30, 2007 Property and Marine Casualty Finite Risk Total Property and Marine Casualty Finite Risk Total Net premiums written $ 167,136 106,826 5,180 $ 279,142 $ 142,549 141,214 8,369 $ 292,132 Net premiums earned 151,763 124,319 4,643 280,725 128,380 153,938 7,992 290,310 Net losses and LAE 183,759 86,057 1,047 270,863 43,396 110,365 10,162 163,923 Net acquisition expenses 23,691 29,191 3,438 56,320 18,549 33,403 (507 ) 51,445 Other underwriting expenses 11,543 4,948 286 16,777 12,086 8,304 367 20,757 Total underwriting expenses 218,993 120,196 4,771 343,960 74,031 152,072 10,022 236,125 Segment underwriting income (loss) $ (67,230 ) 4,123 (128 ) (63,235 ) $ 54,349 1,866 (2,030 ) 54,185 Net investment income 48,043 54,283 Net realized losses on investments (18,214 ) (864 ) Net foreign currency exchange gains (losses) (6,134 ) 1,429 Other expense (1,686 ) (659 ) Corporate expenses not allocated to segments (4,376 ) (7,404 ) Interest expense (4,752 ) (5,457 ) Income (loss) before income tax expense (benefit) $ (50,354 ) $ 95,513 GAAP underwriting ratios: Loss and LAE 121.1 % 69.2 % 22.6 % 96.5 % 33.8 % 71.7 % 127.2 % 56.5 % Acquisition expense 15.6 % 23.5 % 74.0 % 20.1 % 14.4 % 21.7 % (6.3 %) 17.7 % Other underwriting expense 7.6 % 4.0 % 6.2 % 6.0 % 9.4 % 5.4 % 4.6 % 7.1 % Combined 144.3 % 96.7 % 102.8 % 122.6 % 57.6 % 98.8 % 125.5 % 81.3 % Statutory underwriting ratios: Loss and LAE 121.1 % 69.2 % 22.6 % 96.5 % 33.8 % 71.7 % 127.2 % 56.5 % Acquisition expense 14.7 % 23.4 % 69.2 % 19.0 % 14.2 % 21.9 % (5.0 %) 17.4 % Other underwriting expense 6.9 % 4.6 % 5.5 % 6.0 % 8.5 % 5.9 % 4.4 % 7.1 % Combined 142.7 % 97.2 % 97.3 % 121.5 % 56.5 % 99.5 % 126.6 % 81.0 % See Note on Non-GAAP Financial Measures on page 1. The GAAP underwriting ratios are calculated by dividing each item above by net premiums earned. The Statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1)
